DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a non-transitory machine-readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction processing with settlement. Specifically, the claims recite “receiving a dual-message transaction from a merchant;” “converting the received dual-message transaction to a single-message transaction;” “[adding information] on the converted single-message transaction indicating the conversion to a single-message transaction;” “receiving a batch settlement file from the merchant;” “for each transaction in the batch settlement file, determining whether the single-message transaction conversion flag is set;” “upon determining that the single-message transaction conversion flag is not set, storing the transaction for later processing;” and “upon determining that the single-message transaction conversion flag is set, sending the transaction to a payment [resource],” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving a transaction from a merchant, processing the transaction for settlement, receiving a batch settlement file from the merchant and performing transaction settlement, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a payment network, a data storage device, an electronic storage medium, a processor, a non-transitory machine-readable medium, “setting a flag on the converted single-message transaction…” merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving a dual-message transaction from a merchant;” “converting the received dual-message transaction to a single-message transaction;” “[adding information] on the converted single-message transaction indicating the conversion to a single-message transaction;” “receiving a batch settlement file from the merchant;” “for each transaction in the batch settlement file, determining whether the single-message transaction conversion flag is set;” “upon determining that the single-message transaction conversion flag is not set, storing the transaction for later processing;” and “upon determining that the single-message transaction conversion flag is set, sending the transaction to a payment [resource].” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a payment network, a data storage device, an electronic storage medium, a processor, a non-transitory machine-readable medium, “setting a flag on the converted single-message transaction…” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction authorization. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of  “receiving a dual-message transaction from a merchant;” “converting the received dual-message transaction to a single-message transaction;” “[adding information] on the converted single-message transaction indicating the conversion to a single-message transaction;” “receiving a batch settlement file from the merchant;” “for each transaction in the batch settlement file, determining whether the single-message transaction conversion flag is set;” “upon determining that the single-message transaction conversion flag is not set, storing the transaction for later processing;” and “upon determining that the single-message transaction conversion flag is set, sending the transaction to a payment [resource].” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with settlement. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 2-7, 9-14, 16-20 further describe the abstract idea of transaction processing with settlement.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, the limitations “registering the merchant for conversion of dual-message transactions to single-message transactions” as recited in claims 2, 9 16, “determining whether the received dual-message transaction is authorized; and sending a transaction authorization result message to the merchant” as recited in claims 3, 10 and 17, and “receiving a transaction result message from the payment network; and sending the transaction result message to the merchant” as recited in claims 7, 14 and 20, further recite the abstract idea of transaction processing with settlement. Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royyuru et al. (US 2013/0254110A1 (“Royyuru”)).
Regarding claims 1, 8 and 15, Royyuru teaches a computer-implemented method for processing single message transactions with batch settlement (Royyuru: ¶¶8, 9, 27, 58), the method comprising:
receiving a dual-message transaction from a merchant; (Royyuru: Fig. 2, Fig. 3 block 305; ¶¶8,12,16, 27, 62)
converting the received dual-message transaction to a single-message transaction; (Royyuru: Fig. 1, Conversion Module 154', Fig. 3, block 315; ¶¶9,13,17, 28, 38, 62)
setting a flag on the converted single-message transaction indicating the conversion to a single-message transaction; (Royyuru: Fig. 3 blocks 315/325; ¶¶35, 36, 41, 63-64)
receiving a batch settlement file from the merchant; (Royyuru: Fig. 2, stage 215, Fig. 3, block 310; ¶¶38-39, 54, 62)
for each transaction in the batch settlement file, determining whether the single-message transaction conversion flag is set; (Royyuru: Fig. 2, stage 215, Fig. 3, block 310; ¶¶28, 36, 39, 54, 55, 62)
upon determining that the single-message transaction conversion flag is not set, storing the transaction for later processing; and (Royyuru: ¶¶3, 56, 58)
upon determining that the single-message transaction conversion flag is set, sending the transaction to a payment network. (Royyuru: Fig. 2, stage 220, Fig. 3, block 345; ¶¶9,13,17, 53, 58, 65)
Additionally, for claim 8, Royyuru teaches:
A system for processing single message transactions with batch settlement, the system comprising: (Royyuru: Fig. 1, service provider computer(s) 105'; ¶¶13, 32, 35)
a data storage device storing instructions for processing single message transactions with batch settlement in an electronic storage medium; and (Royyuru: Fig. 1, 'memory 142'; ¶¶35)
a processor configured to execute the instructions to perform a method including (Royyuru: Fig. 1, 'processor 140'; ¶¶35)…
Additionally, for claim 15, Royyuru teaches:
A non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for processing single message transactions with batch settlement, the method including (Royyuru: Fig. 1, 'memory 142'; ¶¶35)…
Regarding claims 2, 9 and 16, Royyuru teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 2 being dependent of claim 1, claim 9 being dependent of claim 8 and claim 16 being dependent of claim 15. Furthermore,
Royyuru teaches: 
registering the merchant for conversion of dual-message transactions to single-message transactions.(Royyuru: ¶¶28,41)
Regarding claims 3, 10 and 17, Royyuru  teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 3 being dependent of claim 1, claim 10 being dependent of claim 8 and claim 17 being dependent of claim 15. Furthermore,
Royyuru teaches: 
determining whether the received dual-message transaction is authorized; and (Royyuru: ¶¶52)
sending a transaction authorization result message to the merchant.  (Royyuru: ¶¶52)
Regarding claims 4, 11 and 18, Royyuru teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 4 being dependent of claim 1, claim 11 being dependent of claim 8 and claim 18 being dependent of claim 15. Furthermore,
Royyuru teaches: 
wherein the single-message transaction is a personal identification number-less (PIN-less) debit transaction. (Royyuru: Fig. 2, stage 205 'Pin-less'; ¶¶3, 51)
Regarding claims 5, 12 and 19, Royyuru teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 5 being dependent of claim 1, claim 12 being dependent of claim 8 and claim 19 being dependent of claim 15. Furthermore,
Royyuru teaches: 
wherein the batch settlement file is received from the merchant at the end of the day. (Royyuru: Fig. 2, stage 210;¶¶3, 27 (‘batch file of transaction’))
Regarding claims 6 and 13, Royyuru teaches the computer-implemented method of claim 1 and the system of claim 8, as claim 6 being dependent of claim 1 and claim 13 being dependent of claim 8. Furthermore,
Royyuru teaches: 
receiving a transaction result message from the payment network (Royyuru: ¶¶27-28, 45, 52); and
sending the transaction result message to the merchant. (Royyuru: ¶¶27-28, 45, 52)
Regarding claims 7, 14 and 20, Royyuru teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 5 being dependent of claim 1, claim 12 being dependent of claim 8 and claim 19 being dependent of claim 15. Furthermore,
Royyuru teaches: 

Wherein the received dual-message transaction is a chip-based credit card transaction received without a personal identification number (PIN) (Royyuru: Fig. 2, stage 205 'Pin-less'; ¶¶3, 51). 

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhija, R. (US 2021/0295295A1 (“Sukhija”) in view of Bhasin et al. (US 2021/0398124A1 (“Bhasin”)).
Regarding claims 1, 8 and 15, Sukhija teaches a computer-implemented method for processing single message transactions with batch settlement  (Sukhija: ¶5), the method comprising:
receiving a dual-message transaction from a merchant; (Sukhija: Fig. 2, message 208;¶¶59, 61, 71; claim 1)
converting the received dual-message transaction to a…transaction; (Sukhija: Fig. 2, message 208, Fig. 4, steps 406/408; ¶¶61, 71, 83; claim 1)
[augmenting]…the converted single-message transaction indicating the conversion to a single-message transaction; (Sukhija: ¶¶62, 66, 84) 
…determining whether the single message transaction conversion…is set; (Sukhija: ¶¶62-63)
upon determining that the single-message transaction conversion…is not set, storing the transaction for later processing; and (Sukhija: ¶61)  
upon determining that the single-message transaction conversion…is set, sending the transaction to a payment network. (Sukhija: Fig. 2, message 208, Fig. 4, step 412; ¶¶62, 64, 71, 84; claim 1)
Additionally, for claim 8, Sukhija teaches:
A system for processing single message transactions with batch settlement, the system comprising: (Sukhija: ¶¶9, 72)
a data storage device storing instructions for processing single message transactions with batch settlement in an electronic storage medium; and  (Sukhija: Fig. 3, 'Storage 308';¶72)
a processor configured to execute the instructions to perform a method including (Sukhija: Fig. 3, 'Processor 304';¶72)…
Additionally, for claim 15, Sukhija teaches:
A non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for processing single message transactions with batch settlement, the method including (Sukhija: ¶¶13, 72)…
Sukhija does not explicitly teach the following limitations, however in the same endeavor, Bhasin teaches:
setting a flag on the single-message transaction (Bhasin: Fig. 2, 'Object Updating Module 212', Fig. 3 '300'; ¶¶62-63, 68)…
receiving a batch settlement file from the merchant; (Bhasin: ¶¶30, 43, 93)
for each transaction in the batch settlement file, determining whether the transaction flag is set; (Bhasin: Fig. 3, Fig. 5, step 504; ¶¶78-79, 82-83, 98, 119)
upon determining that the transaction flag is not set, storing the transaction for later processing; and (Bhasin: Fig. 5; ¶¶99)
upon determining that the transaction conversion flag is set, sending the transaction to a payment network. (Bhasin: Fig. 5; ¶¶27, 89-90, 98)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Sukhija to incorporate the teachings of managing a transaction state object, as disclosed in Bhasin, to reduct the cost for all the entities involved (Bhasin: ¶123).
Regarding claims 2, 9 and 16, Sukhija in view of Bhasin teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 2 being dependent of claim 1, claim 9 being dependent of claim 8 and claim 16 being dependent of claim 15. Furthermore,
Sukhija teaches: 
registering the merchant for conversion of dual-message transactions to single-message transactions.( Sukhija: ¶¶61, 63)
Regarding claims 3, 10 and 17, Sukhija in view of Bhasin teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 3 being dependent of claim 1, claim 10 being dependent of claim 8 and claim 17 being dependent of claim 15. Furthermore,
Sukhija teaches: 
determining whether the received dual-message transaction is authorized; and (Sukhija: ¶¶71)
Bhasin teaches: 
sending a transaction authorization result message to the merchant.  (Bhasin: ¶¶3, 27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Sukhija in view of Bhasin to incorporate the teachings of managing a transaction state object, as disclosed in Bhasin, to reduce the cost for all the entities involved (Bhasin: ¶123).
Regarding claims 5, 12 and 19, Sukhija in view of Bhasin teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 5 being dependent of claim 1, claim 12 being dependent of claim 8 and claim 19 being dependent of claim 15. Furthermore,
Bhasin teaches: 
wherein the batch settlement file is received from the merchant at the end of the day. (Bhasin: ¶30)
Claims 4, 7, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhija in view of Bhasin as applied to claims 1 and 8 further in view of First Data (NPL: Pinless Transaction Clarifications, First Data Corporation, April 2017 (“First Data”)).
Regarding claims 4, 11 and 18, Sukhija in view of Bhasin teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 4 being dependent of claim 1, claim 11 being dependent of claim 8 and claim 18 being dependent of claim 15.
Sukhija in view of Bhasin does not explicitly teach the following limitations, however in the same field of endeavor, First Data teaches:  
wherein the single-message transaction is a personal identification number-less (PIN-less) debit transaction. (First Data: page 3,  'Definitions' 'Single Message')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Sukhija in view of Bhasin to incorporate the teachings of processing PIN-less debit transaction associated with a single-message transaction, as disclosed in First Data, to allow cardholders the option to not enter a PIN value (First Data: page 12, first bullet).
Regarding claims 7, 14 and 20, Sukhija in view of Bhasin teaches the computer-implemented method of claim 1, and the system of claim 8 and the non-transitory machine-readable medium of claim 15, as claim 5 being dependent of claim 1, claim 12 being dependent of claim 8 and claim 19 being dependent of claim 15. 
Sukhija in view of Bhasin does not explicitly teach the following limitations, however in the same field of endeavor, First Data teaches: 
wherein the received dual-message transaction is a chip-based credit card transaction received without a personal identification number (PIN) (First Data: page 3,  'Definitions' 'Double Message'; page 4, 'EMV debit card', page 17 'PINless POS Product'). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Sukhija in view of Bhasin to incorporate the teachings of processing PIN-less transaction associated with a dual-message transaction, as disclosed in First Data, to allow cardholders the option to not enter a PIN value (First Data: page 12, first bullet).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhija in view of Bhasin as applied to claims 1 and 8 further in view of DA SILVA, L. (EP 3786867A1 (“DA SILVA”)).
Regarding claims 6 and 13, Sukhija in view of Bhasin teaches the computer-implemented method of claim 1 and the system of claim 8, as claim 6 being dependent of claim 1 and claim 13 being dependent of claim 8. Furthermore,
Sukhija in view of Bhasin does not explicitly teach the following limitations, however in the same field of endeavor, DA SILVA teaches: 
receiving a transaction result message from the payment network (DA SILVA: Fig. 1 'ARR Message 118/120'; Fig. 2, 'ACRR Message 218/222'; Fig. 4 'AR Message (FTI) 408/412'; para 0033-0034, 0042-0043, 0060-0062); and
sending the transaction result message to the merchant. (DA SILVA: Fig. 1 'ARR Message 118/120'; Fig. 2, 'ACRR Message 218/222'; Fig. 4 'AR Message (FTI) 408/412'; para 0033-0034, 0042-0043, 0060-0062)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Sukhija in view of Bhasin to incorporate the teachings of processing payment transactions, as disclosed in DA SILVA, to provide an improved transaction processing system (DA SILVA: ¶5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramanian (US 10,769,601B2) teaches clearing and settling network transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685